Electronically Filed
                                                        Supreme Court
                                                        SCWC-29036
                                                        26-NOV-2013
                             SCWC-29036                 08:41 AM

            IN THE SUPREME COURT OF THE STATE OF HAWAI'I


             BENJAMIN PAUL KEKONA and TAMAE M. KEKONA,

                 Petitioners/Plaintiffs-Appellees, 


                                 vs.


                       MICHAEL BORNEMANN, M.D.,

                   Respondent/Defendant-Appellant,


                                 and


        PAZ FENG ABASTILLAS, also known as PAZ A. RICHTER;

  ROBERT A. SMITH, personally; ROBERT A. SMITH, Attorney at Law,

           a Law Corporation; STANDARD MANAGEMENT, INC.;

         U.S. BANCORP MORTGAGE COMPANY, an Oregon company;

                      Respondents/Defendants. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                 (ICA NO. 29036; CIV. NO. 93-3974)


        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


           Petitioners/Plaintiffs-Appellees’ Application for Writ

 of Certiorari filed on October 15, 2013 is hereby accepted and

 will be scheduled for oral argument.     The parties will be

 notified by the appellate clerk regarding scheduling.

           DATED: Honolulu, Hawai'i, November 26, 2013.

 Fred Paul Benco                    /s/ Mark E. Recktenwald

 for petitioner

                                    /s/ Paula A. Nakayama

 Peter Van Name Esser

 for respondent                     /s/ Simeon R. Acoba, Jr. 


                                    /s/ Sabrina S. McKenna


                                    /s/ Richard W. Pollack